       Case 6:16-cv-00173-RP-AWA Document 828 Filed 04/30/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 JANE DOE 1, et al.,                                  §
                                                      §
         Plaintiffs,                                  §
                                                           Civil Action No. 6:16-CV-00173-RP-AWA
                                                      §
 v.                                                   §
                                                                                      Consolidated with
                                                      §
                                                                                  6:17-CV-228-RP-AWA
 BAYLOR UNIVERSITY,                                   §
                                                                                  6:17-CV-236-RP-AWA
                                                      §
         Defendant.                                   §


          DEFENDANT BAYLOR UNIVERSITY’S ADVISORY TO THE COURT
                       REGARDING PRODUCTION



        Baylor files this Advisory pursuant to the Court’s Orders dated February 20, 2020 and April

1, 2020. Dkt. 803, 819.

        On February 20, 2020, this Court ordered Baylor to “produce all undisputed materials to

Plaintiffs no later than April 30, 2020 and to certify to this Court when that production is complete.”

Dkt. 803. On April 1, 2020, this Court entered an Order addressing the remaining disputes regarding

ESI search term and custodians. Dkt. 819. Pursuant to that ruling, Baylor was required to search the

ESI custodians using the additional search terms and produce any responsive and non-privileged

documents generated by those terms. The Court also ordered that Baylor “produce all responsive

materials and privilege logs in response to Plaintiffs’ 1st, 2nd, 3rd, and 4th RFPs consistent with the terms

of th[e] Order” by the same date, April 30, 2020. (Id.)

        The purpose of this Advisory is to inform the Court that Baylor will be producing and logging

responsive documents to Plaintiffs by the end of today and will file a certification to the Court

regarding that production verifying production has been completed by today’s date.




ADVISORY TO THE COURT                                                                                 PAGE 1
      Case 6:16-cv-00173-RP-AWA Document 828 Filed 04/30/20 Page 2 of 3



                                   Respectfully submitted,

                                   WEISBART SPRINGER HAYES LLP
                                   212 Lavaca Street, Suite 200
                                   Austin, Texas 78701
                                   512.652.5780
                                   512.682.2074 fax

                                   By: /s/ Julie A. Springer
                                       Julie A. Springer
                                       State Bar of Texas No. 18966770
                                       jspringer@wshllp.com
                                       Sara E. Janes
                                       State Bar of Texas No. 24056551
                                       sjanes@wshllp.com
                                       Geoffrey D. Weisbart
                                       State Bar of Texas No. 21102645
                                       gweisbart@wshllp.com
                                       Mia A. Storm
                                       State Bar of Texas No. 24078121
                                       mstorm@wshllp.com

                                   THOMPSON & HORTON LLP
                                   Lisa A. Brown
                                   State Bar of Texas No. 03151470
                                   Phoenix Tower, Suite 2000
                                   3200 Southwest Freeway
                                   Houston, Texas 77027-7554
                                   713.554.6741
                                   713.583.7934 fax
                                   lbrown@thompsonhorton.com

                                   Holly G. McIntush
                                   State Bar of Texas No. 24065721
                                   400 West 15th Street, Suite 1430
                                   Austin, Texas 78701
                                   512.615.2350
                                   512.682.8860 fax
                                   hmcintush@thompsonhorton.com

                                   COUNSEL FOR DEFENDANT
                                   BAYLOR UNIVERSITY




ADVISORY TO THE COURT                                                     PAGE 2
      Case 6:16-cv-00173-RP-AWA Document 828 Filed 04/30/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was served upon all

counsel of record on April 30, 2020, via the Court’s ECF/CMF electronic service system as follows:

       Mr. Chad W. Dunn (Attorney in Charge)               Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       4407 Bee Caves Road, Suite 111
       Austin, Texas 78746

       Mr. K. Scott Brazil                                  Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                  Via ECF: jimdunnam@dunnamlaw.com
       Ms. Andrea Mehta                               Via ECF: andreamehta@dunnamlaw.com
       Ms. Eleeza Johnson                             Via ECF: eleezajohnson@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710

       Ms. Laura Benitez Geisler                                Via ECF: lgeisler@textrial.com
       Mr. Sean J. McCaffity                                  Via ECF: smccaffity@textrial.com
       SOMMERMAN, MCCAFFITY,
        QUESADA & GEISLER, LLP
       3811 Turtle Creek Boulevard, Suite 1400
       Dallas, Texas 75219-4461



                                             /s/ Julie A. Springer
                                             Julie A. Springer




ADVISORY TO THE COURT                                                                            PAGE 3
